Citation Nr: 0731096	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD) with depression.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected traumatic arthritis, left 
foot metatarsophalangeal joint.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from January 1970 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and October 2003 rating 
determinations of the RO.  

In the February 2003 rating determination, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation.  

In the October 2003 rating determination, the RO granted 
service connection for traumatic arthritis, left foot 
metatarsophalangeal joint and assigned a noncompensable 
disability evaluation.  

In an April 2005 rating determination, the RO increased the 
disability evaluation to 10 percent and assigned an effective 
date back to the date of the original claim of service 
connection.  

In April 2005, the veteran appeared at a hearing before a 
Hearing Officer at the RO.  


FINDINGS OF FACT

1.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships 
throughout the course of the appeal.  

2.  The service-connected traumatic arthritis, left foot 
metatarsophalangeal joint currently is shown to have been 
productive of a disability picture that more nearly 
approximates that of moderately severe impairment throughout 
the course of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent rating 
for the service-connected PTSD with depression, but no more, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130 including Diagnostic Code 9411 
(2007).  

2.  The criteria for the assignment of a 20 percent rating 
for the service-connected traumatic arthritis, left foot 
metatarsophalangeal joint, but no more, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5010, 5283, 5284 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The December 2002 and August 2003 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The letters did not explicitly 
tell him to submit all relevant evidence in his possession.  

An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  

The letters did tell him to submit medical evidence in his 
possession, and to tell VA about relevant evidence and that 
it was his responsibility to ensure that VA received the 
evidence.  He was thereby put on notice to submit relevant 
evidence in his possession and he was not prejudiced by the 
failure of the RO to provide explicit notice to submit 
relevant evidence in his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appealed evaluations involve disabilities that have been 
recognized as service connected.  Thus, the first three 
Dingess elements are thus substantiated.  Furthermore, as 
this appeal arises from the original grant of service 
connection, it is the responsibility of the Board to set the 
effective dates.  

Even so, the veteran was informed how VA determines the 
disability rating and effective dates in a December 2006 
letter.  In addition, once service connection is granted, the 
claim is substantiated and further notice is not required 
with regard to disagreement as to the rating.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board finds that there has been compliance with the 
assistance requirements of VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is required to 
assist the claimant.  


Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


PTSD

Service connection is currently in effect for PTSD with 
depression, which has been assigned a 30 percent rating.

A 30 percent evaluation is assigned for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).  

At the time of a January 2003 VA examination, the veteran 
reported having had first formal psychiatric treatment about 
four months earlier.  He had had anxiety at work as a result 
of coping difficulties.  The veteran had never been 
hospitalized for psychiatric treatment.  He was noted to have 
an extensive history of alcohol abuse.  He could drink every 
day, but stopped on his own four months ago.  

The veteran was noted to be in good general health.  He had 
multiple absences from work as a result of not wanting to go 
to work.  He knew that he should have come to VA much earlier 
for help.  He dealt with his feelings of anxiety and 
depression through self-medication with alcohol for many 
years.  

The veteran noted having dreams about Vietnam.  He indicated 
that his dreams were not as intense as they had been since he 
had started therapy.  He noticed an increased recollection of 
Vietnam events upon exposure to helicopters.  He could not 
tolerate loud noises.  Firecrackers would cause a startle 
response.  

He also experienced symptoms of depression with feelings of 
indifference and lack of care about what was going to happen.  
Thoughts of suicide had crossed his mind but he had no intent 
or plans.  He was a religious believer.  Outside of outings 
with his wife, the veteran stayed home most of the time.  He 
had no hobbies.  He attended his job on a regular basis and 
worked about 55 hours per week.  The holiday season had 
triggered anxiety at work because this was the busiest 
season.  The veteran was not sociable.  He might have had 
some friends at work or old friends from where he lived.  
Otherwise, he was more withdrawn.  

The mental status examination revealed that the veteran was 
alert and oriented in three spheres.  He was well groomed 
with good personal hygiene.  His mood was depressed, but he 
did not appear nervous.  His affect was blunted, and he spoke 
softly.  He was coherent, but his eye contact was relatively 
poor.  He had no psychotic symptoms.  He was endorsing dreams 
regarding Vietnam events.  

The veteran was free from suicidal and homicidal thinking.  
His remote memory was grossly intact.  The veteran complained 
of some short-term memory loss.  His judgment was fair to 
good, and his insight was fair.  

The examiner rendered Axis I diagnoses of delayed onset 
chronic PTSD and alcohol dependence in early full remission.  
He assigned a GAF score of 65.  The examiner noted that the 
veteran was experiencing a recent display of some difficulty 
relating to authority figures at work for the past six 
months, at the job where he had worked for the past 28 years.  

The veteran was noted to have had longstanding symptoms of 
depression and anxiety.  The examiner observed that the 
veteran indulged in self-medication until about four months 
ago.  He did not have much interest in activities outside of 
work.  Other than being with his wife, the veteran was 
socially withdrawn.  He was also noted to have symptoms of 
arousal with startle response, sleep disturbance and anxiety.  

In a May 2004 letter from the VetCenter, the veteran's social 
worker indicated that the veteran had been receiving 
treatment for PTSD since December 2003.  The veteran was 
noted to suffer from unpredictable anger, nightmares, 
intrusive thoughts, startle reaction and chronic emotional 
distrust towards all systems.  The veteran was also noted to 
have ongoing memory problems of unknown etiology.  

The VA outpatient treatment records received in support of 
the veteran's claim show GAF scores between 55 and 60 at the 
time of February, April, and July 2004 visits.  

At his April 2005 hearing, the veteran testified that he saw 
his physician every three months.  The veteran was not 
working as a result of having sustained an injury on the job.  
This was not related to his PTSD.  He indicated that he had 
been married to his current wife since 1980.  

The veteran reported having a distant relationship with his 
two children.  He did not have a lot of recreational 
activities and occasionally went out to dinner with his wife.  
He avoided large crowds and reported that he tossed and 
turned when sleeping.  He noted having flashbacks every week.  

At the time of a May 2005 VA examination, the veteran 
reported having drunk beer and whiskey for around 20 years.  
He continued to suffer from nightmares and flashbacks of the 
war, particularly when he heard helicopter sounds.  He also 
exhibited exaggerated startle response and once tried to run 
down some people because they threw firecrackers which 
exploded quite near him,.  He had never been hospitalized for 
any psychiatric problem.  

The veteran had not returned to work since February 2003, 
after sustaining back, shoulder and head injuries.  

The mental status examination revealed that the veteran was 
casually and appropriately dressed.  He was moderately built 
and nourished and appeared his stated age.  He was calm, 
cooperative and verbal with moderate eye contact during the 
interview.  

Speech was rather slow but quite clear and not pressured with 
a normal rate.  Affect was constricted but appropriate to 
ideation and situation.  His mood was neutral.  The veteran 
denied having suicidal or homicidal ideation or feeling 
overly anxious or depressed.  He further denied auditory or 
visual hallucinations but did admit to flashbacks and 
nightmares.  

Sensorium was clear, and the veteran had fair concentration 
and attention span.  Memory was fair and the veteran was 
oriented to time, person, and place.  He had a fair fund of 
knowledge and could solve simple mathematical problems but 
was fairly concrete in his thinking.  Judgement and insight 
were fair.  

Axis I diagnoses of PTSD and alcohol dependence in sustained 
full remission were rendered.  The examiner assigned a GAF 
score of 60.  

At the time of an October 2006 VA examination, the veteran 
was noted to have not worked since February 2003 when he fell 
at work and had a worker's compensation settlement.  There 
had been no changes in his marital status  

The veteran reported seeing his grown children once in a 
while.  His relationship with his children had not changed 
since the last examination.  He denied any drug use.  He 
indicated that he had no friends and that his father-in-law, 
whom he considered a friend, had recently died.  The veteran 
denied any suicidal/assault history since his last 
examination.  

The mental status examination revealed the veteran was 
groomed with normal hygiene.  Motor activity was relaxed and 
the veteran was cooperative.  His mood was slightly anxious 
and his affect was somewhat restricted.  Orientation was 
normal and his estimated IQ was average to above average.  

His attention and concentration were both normal.  Recent and 
remote memory were normal as were thought processes.  There 
were no hallucinations and the veteran's judgment was fair to 
good.  Insight and impulse control were also noted to be fair 
to good.  

The veteran stated that he felt worthless and that he was not 
up to anything anymore.  He was also sleeping more.  The 
veteran reported suicidal ideation but denied any intent or 
attempt.  He claimed that his medications had not been 
working and that he had stopped taking them one month ago.  
He noted that his memories of combat experiences had 
increased since about a month ago after the death of his 
father-in-law.  The smell of his body brought back memories.  

The examiner noted that the veteran had been doing relatively 
well in coping with his PTSD symptoms; however, he presented 
and endorsed significant depression symptoms related to his 
war experiences and his current stressors of the death of his 
farther-in-law, his deteriorating health, and 
unemployability.  

The examiner rendered Axis I diagnoses of PTSD, by history, 
symptoms likely in remission, and depressive disorder.  She 
again noted that the veteran appeared to be handling his PTSD 
symptoms relatively well but stated that he was experiencing 
moderate to severe depressive symptoms which were at least as 
likely as not caused by or as a result of his military 
experiences.  She assigned a GAF score of 60.  The examiner  
noted that the veteran's symptoms appeared unchanged since 
the last examination.  

At the time of a February 2007 outpatient visit, the veteran 
indicated that he had stopped his medication and was not 
sleeping well.  He did not care about anything but did not 
want to hurt himself.  He noted having flashbacks and 
nightmares on a regular basis.  

He reported that he had ill advisedly spent money on foolish 
things.  He stated that his family was becoming fed up with 
him.  The veteran noted that the medication was not properly 
working so he stopped taking it.  He reported sleeping 8 to 
10 hours and not doing anything else during the day.  He also 
noted that he occasionally thought he would be better off 
dead.  

The mental status examination revealed he was alert and 
oriented times three.  He was casually dressed and fairly 
groomed.  His speech was appropriate in content and normal in 
rate and tone.  Judgement and insight were fair.  His mood 
was depressed and his affect consistent.  

His thoughts were organized and coherent and content was 
appropriate but negative.  Eye contact was good,  The veteran 
denied hallucinations and felt he would be better off dead.  
He had no suicidal ideation, plan, or intent.  

His memory was good and sleep was much better.  The veteran 
endorsed nightmares and flashbacks.  There was no psychomotor 
agitation or retardation and no paranoid ideation.  There 
were also no involuntary movements.  

It was the examiner's assessment that the veteran had 
irritability, anger, sleep disruption, low energy, some 
hopelessness, helplessness, and negative thinking,   He also 
had ambivalence and apathy.  There was no suicidality or 
homicidality and there were no audio or visual 
hallucinations.  The veteran was noted to have a supportive 
wife and family.  A diagnosis of PTSD with depressive 
symptoms was rendered.   

The criteria for a 50 percent evaluation for the service-
connected PTSD are shown to have been met in this case.  In 
2002, he veteran has complained of chronic sleep problems, 
combat-related nightmares, flashbacks, hypervigilance, 
increased startle response, and memory problems throughout 
the appeal.  Anger and irritability have also been noted by 
treating physicians and VA examiners on several occasions.  

The veteran has continuously been assigned GAF scores of 
between 55 and 60 at the time of various VA examinations and 
outpatient visits.  As noted above, such scores reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The veteran has also reported being isolative and only having 
a relationship with his wife with no other friends.  He was 
also noted to be having problems with authority figures at 
work prior to sustaining a work-related injury.  

Moreover, at the time of the November 2006 VA examination, 
while the veteran was noted to have his PTSD under relatively 
good control, his depression was described as moderate to 
severe.  Although not all of the criteria for a 50 percent 
evaluation have been met, the overall symptomatology more 
closely reflects that necessary for a 50 percent evaluation.  

With regard to the criteria necessary for a 70 percent 
evaluation, the next higher evaluation, the Board notes that 
there have been no findings of obsessional rituals which 
interfere with routine activities. As to the veteran's 
speech, the Board notes that it was found to be coherent with 
a normal rate and tone on numerous occasions.  The veteran 
has also not reported having near continuous panic attacks 
nor have there been any objective findings of such.  

As to spatial disorientation, the Board notes that the 
veteran was found to be oriented to time, place, and person, 
at each examination.  

There have also been no findings of neglect of personal 
hygiene or appearance.  The veteran was found to be groomed 
and dressed at the time of each VA examination.  As to 
relationships, the Board notes that he continues to live with 
his wife and remains married to her. There have also been no 
reports of periods of violence.  

Moreover, the symptomatology associated with the service-
connected PTSD and depression has been described as no worse 
than moderate to severe by any VA examiner.  As such, the 
symptoms do not meet the requirements for an evaluation in 
excess of 50 percent.  


Traumatic Arthritis, Left Foot Metatarsophalangeal Joint

Service connection is currently in effect for traumatic 
arthritis, left foot metatarsophalangeal joint, which has 
been assigned a 10 percent disability evaluation under DC 
5010-5284.

Diagnostic Code 5010 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  

Where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent rating.  A moderately 
severe foot injury warrants a 20 percent rating.  A severe 
foot injury warrants a 30 percent evaluation.  

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion or nonunion of the metatarsal bones.  A 
20 percent evaluation is assigned for a moderately severe 
condition, and a 30 percent evaluation is assigned for a 
severe condition.  38 C.F.R. § 4.71a, DC 5283.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled. 
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  

At the time of an August 2003 VA examination, the veteran 
reported having pain in his left foot.  There was stiffness 
but no swelling.  He also noted having fatigue and lack of 
endurance in the left foot.  He stated that his symptoms were 
better at rest than when he was standing.  He noted that he 
had not received any treatment for this subsequent to the 
original cast.  

The veteran reported the pain was basically the same and that 
he was not aware of any flare-ups.  He was prescribed wider 
shoes but he had no inserts or braces.  

The veteran indicated that he could not run or walk long 
distances.  He stated that his left foot became sore if he 
was weight-bearing for too long.  He noted that he could feel 
the pain when he first got out of bed in the morning.  

The examination revealed bilateral bunions, moderate to 
severe, with the left having a bulky increased mass.  The 
left foot appeared to have increased mass and bulk from 
osteophytes and degenerative joint disease.  

The veteran's gait was altered and guarded, though he wore 
well cushioned and supportive athletic sneakers and socks.  
There were no callosities or frank breakdowns.  His skin was 
normal in color, turgor, and elasticity.  There was palpable 
pain at the first metacarpophalangeal joint.  His pedal 
pulses were within normal limits.  

The veteran did feel a pinching sensation with lateral 
compression of his left foot.  He complained of pain/pinching 
sensation with lateral compression of his left foot.  

The veteran also noted a pinching sensation between the 
second and third toes, consistent with possible nerve 
damage/neuroma.  His posture on standing was within normal 
limits.  His squatting was also within normal limits.  
Supination and pronation and rising on toes and heels were 
all within normal limits.  

There was no hammer toe, high arch, claw foot, or other 
deformity, but the veteran did have an increased space 
between his third and fourth toes, bilaterally.  The X-ray 
studies revealed marked degenerative joint disease at the 
first metatarsophalangeal joint with normal articulating 
surfaces with severe osteoarthritic changes and flattening of 
the articulating surfaces.  

The examiner rendered diagnoses of severe degenerative joint 
disease, left first metatarsophalangeal joint; progressive 
pain and decreased range of motion at the left first 
metatarsophalangeal joint since injury in Vietnam in 1970; 
and paraesthesia, indicating nerve damage and/or neuroma 
between the second and third left toe.  

Treatment records received in conjunction with the veteran's 
claim reveal that he was noted to have left foot pain at the 
time of an April 2003 visit to his private physician.  The 
veteran was noted to have pain under the second and third 
metatarsal heads and also the first metatarsal phalangeal 
joint.  He had limited motion there.  The X-ray studies of 
the left foot revealed severe hallux metatarsal phalangeal 
arthritis.  

In a May 2003 letter, the private physician indicated that 
the long term problem would be his left foot metatarsal 
phalangeal arthritis.  In a June 2003 letter, the veteran was 
noted to be having a great deal of pain with any kind of 
dorsiflexion over the first MTP joint.  He really had a lot 
of problems with his foot, and it was recommended that he 
have a fusion of the first metatarsal phalangeal joint of the 
left foot.  

At the April 2005 hearing, the veteran testified that he was 
waiting to see if surgery was necessary with regard to his 
left foot.  He stated that he could not stand on his foot for 
any length of time.  

The veteran indicated that his pain level was 9 out of 10 at 
its worst and usually a 5 if he were just sitting.  He noted 
that he had a lot of pain if he walked the wrong way.  

The veteran stated that he was given some orthotics but they 
did not work.  He indicated that his gait was affected when 
he walked.  He stated that he could walk for 15 minutes 
before the pain became unbearable.  

At the time of a December 2005 VA outpatient visit, the 
veteran reported having pain in both feet.  He noted favoring 
the left foot and limping.  

The veteran was afforded a VA examination in April 2006.  At 
the time of the examination, the veteran indicated that his 
left foot had always been a problem and stated that it had 
continued to get worse.  The veteran was noted to have been 
given orthopedic shoes.  He indicated that they were soft 
leather and wide and did not hurt his feet.  The veteran 
stated that he could continue his everyday activities.  

The examination revealed pain and stiffness in the first 
metarsophalangeal joint which was tender to palpation along 
the hypertrophic bone at the dorsal and medial aspect of the 
metatarsal head.  There was no weakness, no heat, and no 
redness.  Fatigability and lack of endurance was due to pain.  
The veteran did not use nor did he need to use crutches, 
braces, or a cane.  The prosthetic shoes were noted to be 
comfortable.  

The range of motion for the first metatarsophalangeal joint 
was about 10 degrees dorsiflexion and 10 degrees plantar 
flexion, with painful motion throughout.  There were no 
hammertoes and no gross functional loss related to the 
veteran's anatomical condition.  

The veteran had a slow guarded gait but no limp.  The 
sneakers revealed no abnormal shoe wear pattern.  Pedal 
pulses were present and symmetrical.  There were mild 
bilateral hallux callosities  There was no Babinski and 
vibratory sensation was intact.  A diagnosis of severe 
degenerative joint disease of the first left 
metatarsophalangeal joint was rendered.  

The criteria for a 20 percent disability evaluation for 
traumatic arthritis, left foot metatarsophalangeal joint, 
have been met in this case.  The symptomatology reported by 
the veteran and observed by the VA examiners approximates 
that more closely associated with a 20 percent disability 
under 5284.  

The veteran in this regard has been noted to have pain at the 
time of each VA examination,.  Pain has also been noted to 
limit the veteran's endurance and to cause fatigability.  

The veteran's degenerative joint disease has been described 
as severe on both examination and x-ray.  He has also 
reported that it limits his walking and standing and there 
has been at least one objective finding of an altered gait.  

The veteran has also been given orthopedic shoes at least in 
part for his service-connected left foot disorder.  As such, 
the criteria for moderately severe impairment have been met.  

The criteria for a 30 percent disability have not been as the 
veteran has not been shown to have to use crutches or a cane 
to ambulate.  He can also walk up to 15 minutes without 
having pain.  

Moreover, following the issuance of the orthopedic shoes, the 
veteran was noted to be able to perform his daily activities.  
Furthermore, the veteran's left foot impairment has not been 
described as severe by any VA examiner and the veteran had 
movement of 10 degrees of dorsiflexion and 10 degrees of 
plantar flexion at his most recent VA examination.  Malunion 
or nonunion has not been shown to be present so an increased 
evaluation would not be warranted under DC 5283.  

Even when considering the limitation of motion caused by 
fatigue, weakness, and flare-ups, neither the actual range of 
motion nor the functional limitation warrants an evaluation 
in excess of 20 percent for limitation of motion based upon 
the appropriate codes governing limitation of motion.  



ORDER

An increased rating of 50 percent, but not higher for the 
service-connected PTSD with depression i granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

An increased rating of 20 percent, but not higher for the 
service-connected traumatic arthritis , left foot 
metatarsophalangeal joint is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


